Title: From Thomas Jefferson to William Stokes, 11 June 1793
From: Jefferson, Thomas
To: Stokes, William



June 11. 93.

Th: Jefferson presents his compliments to Mr. Stokes, and begs leave, should he persevere in his proposition of going to France, to give him letters to some of his friends there: tho’ he thinks the plan will deserve consideration. He returns many thanks to Mr. Stokes for his inaugural dissertation, and for the flattering notice he has been pleased to prefix, respecting himself and for which he feels himself entirely indebted to Mr. Stokes’s partiality. The subject of the dissertation, one of the most interesting in human affairs, is treated in a manner particularly interesting and ingenious.
